Perlin, J. Claimant, Daniel F. Ring, Sheriff of the County of St. Clair, asks the sum of $93.60 as mileage fees for conveying persons to the Illinois State Prison, Menard Branch. The claim was submitted to the Department of Public Safety, but was not paid for the reason that the charges were payable from the appropriation for the 70th Biennium, which lapsed September 30, 1959. It has been stipulated that the Departmental Report, dated May 18, 1961, which was filed in this cause under Rule 16, shall constitute the record in this case. Chap. 53, Sec. 37, 1961 Ill. Rev. Stats., provides for payment of the sum of twenty cents per mile out of the State Treasury to Sheriffs for conveying persons in going only to the penitentiary. When a claim would have been paid in due course, if the appropriation had not lapsed, this Court will make an award. It is agreed that the claim herein would have been so paid, if the appropriation had not lapsed. An award is, therefore, made to Daniel F. Ring, Sheriff of the County of St. Clair, in the amount of $93.60.